DETAILED ACTION
This office action is responsive to the applicant’s response filed April 2, 2021.  The application contains claims 1-20, all examined and rejected except claims 4 and 11 which are objected to for being in dependent form but are otherwise in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, U.S. Patent Application Publication #2006/0047783 in view of “Flash Drive Reminder”, Brad Greco, available at https://web.archive.org/web/20080705101740/https://www.bgreco.net/reminder.php, July 05, 2008, hereinafter “Flash” further in view of Laidlaw, U.S. Patent Application Publication #2019/0073178, filing date September 4, 2018
With regard to Independent Claim 1,
	Tu teaches a computer-implemented method comprising detecting, based on one or more session start signals, a start of a user session at a communal computing device. See e.g., Fig. 6A, [0053], (electronic device is detected, i.e. user turns on computer). See also Fig. 6A, [0055], (peripheral device is detected, i.e. user attached in their peripheral device). Both of these are signals that start a user session at a communal device.
	Tu further teaches determining that a personal device has been connected to the communal computing device at the start of the user session or during the user session. See e.g., Tu, Fig. 6A, (See e.g., Fig. 6A, [0053], (electronic device is detected, i.e. user turns on computer), then see Tu, Fig. 6A, [0055], (peripheral device is detected, i.e. user attached in their peripheral device).
	Tu further teaches responsive to the personal device being connected to the communal computing device, causing the communal computing device to expose a user interface that is configured to prompt a user to provide an ownership declaration that associates a user identity with the personal device. See e.g., Tu, Fig. 6B:670, (if, in response to the connection of the peripheral device in Fig. 6A, a password may be requested by the device.)  See also [0063, 0064], (password requested and then entered by user - the examiner notes this requires a "user interface.") The examiner notes that the BRI of "ownership declaration" consistent with or authenticate themselves. In this way, the user 100 is providing an ownership declaration...")
	Tu further teaches receiving, via the user interface that is exposed responsive to the personal device being connected to the communal computing device, the ownership declaration that associates the user identity with the personal device that is connected to the communal computing device at the start of the user session or during the user session. See e.g., Tu, Fig. 6B:670, (if, in response to the connection of the peripheral device in Fig. 6A, a password may be requested by the device.)  See also [0063, 0064], (password requested and then entered by user - the examiner notes this requires a "user interface.") The examiner notes that the BRI of "ownership declaration" consistent with applicant's disclosure includes entering a password.
	Tu does not explicitly disclose detecting, based on one or more session end signals, an end of the user session at the communal computing device, determining, following the end of the user session, whether the personal device connected to the communal computing device at the start of the user session or during the user session remained connected to the communal computing device at the end of the user session; and responsive to determining that the personal device connected to the communal computing device at the start of the user session or during the user session remaining 
	Flash teaches a computer-implemented method comprising ... detecting, based on one or more session end signals, an end of the user session at the communal computing device. See e.g., ("This is a small, freeware utility that pops up a reminder if you try and log off Windows without removing your flash drive.") Attempting to log off is an end of a user session. 
	Flash further teaches determining, following the end of the user sessions, whether a personal device connected to the communal computing device at the start of the user session or during the user session was connected to the communal computing device at the end of the user session and responsive to determining that a personal device connected to the communal computing device at the start of the user session or during the user session was connected to the communal computing device at the end of the user session, transmitting a message to one or more user accounts. See e.g., Quiet Version, ("All it does it pop up a reminder to remove the drive when you log off or shut down the computer.") In other words, after you try to log off or shut down (ending the user session), it will determine that the personal device is still connected and it will initiate an action by generating a notification at the device to remove the drive. The examiner notes that a notification to a user is a "a message to one or more user accounts."
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Tu and Flash before them to modify Tu so that if user tried to turn off the device or log off prior to disconnecting their 
	Tu-Flash does not explicitly disclose wherein the message includes an indication of the user identity associated with the personal device by the ownership declaration received via the user interface that is exposed responsive to the personal device being connected to the communal computing device. As noted above, though Tu does teach a user identity associated with the personal device by the ownership declaration received via the user interface that is exposed responsive to the personal device being connected to the communal computing device. See above citations.
	As a preliminary matter, the examiner notes that the specific content of a message including an indication of the user identity is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Thus, the claim limitations are obvious in view of Tu-Flash alone, however in the interests of compact prosecution the examiner will also show that the concept of sending a message 
	For example, Laidlaw teaches sending a message to a user account wherein the message includes an indication of the user identity. See e.g., [0045], ("The notification may indicate an identity of the user of the mobile computing device.")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Tu-Flash and Laidlaw before them to 

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches wherein the one or more session start signals comprise connection of the personal device. See Tu, Fig. 6A, [0055], (peripheral device is detected, i.e. user attached in their peripheral device). 

With regard to Dependent Claim 3,
	As discussed with regard to Claim 1, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches wherein the one or more session end signals comprise a request to clear a user workspace at the communal computing device. See e.g., Flash, ("This is a small, freeware utility that pops up a reminder if you try and log off Windows without removing your flash drive.") Attempting to log off is an end of a user session and is a request to clear a user workspace.

With regard to Dependent Claim 5,
wherein the personal device comprises a storage device. See e.g., Flash (discussing flash drives which are storage devices.)

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches wherein the receiving the ownership declaration comprises:
	receiving a request to connect the personal device to the communal computing device after the start of the user session. See e.g., Tu, Fig. 6A, (See e.g., Fig. 6A, [0053], (electronic device is detected, i.e. user turns on computer), then see Tu, Fig. 6A, [0055], (peripheral device is detected, i.e. user attached in their peripheral device).
	responsive to receiving the request to connect the personal device and prior to establishing a connection to the personal device, exposing the user interface that is configured to prompt the user to provide the ownership declaration that associates the user identity with the personal device. See e.g., Tu, [0055], Fig. 6A:630, (peripheral device is detected (i.e. receives request to connect the personal device)), 6A:640, 650 [0056], (user identifier received that identifies a user associated with the device), 6A:660, [0058-0060], (if the user ID matches or is properly authenticated then the device will have access to customized content and a profile. This is "establishing a connection.") See also Tu, [0063, 0064], (password requested and then entered by user - the examiner notes this requires a "user interface.") 
storing data comprising the user identity associated with the personal device. See e.g., Tu, 6A:640, 650.
	
With regard to Dependent Claim 7,
	As discussed with regard to Claim 1, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches customizing a user interface provided by the communal computing device relating to the personal device based, at least in part, on the user identity associated with the personal device. See e.g., Tu, [0020, 0060], (discussing that personalized content, formatting and preferences can be tailored to a specific user profile, which is customizing a UI based at least in part on the identity of the user.)

With regard to Claims 8-10 and 12-18,
	These claims are similar in scope to Claims 1-3 and 5-7 and are rejected under a similar rationale.

With regard to Dependent Claim 19,
	As discussed with regard to Claim 18, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches receiving a request to connect the personal device to the communal computing device after the start of the user session. See e.g., Tu, Fig. 6A, (See e.g., Fig. 6A, [0053], (electronic device is detected, i.e. user turns on computer), then see Tu, Fig. 6A, [0055], (peripheral device is detected, i.e. user attached in their peripheral device).
responsive to receiving the request to connect the personal device and prior to establishing a connection to the personal device, expose the user interface that is configured to prompt the user to provide the ownership declaration associated with the personal device. See e.g., Tu, [0055], Fig. 6A:630, (peripheral device is detected (i.e. receives request to connect the personal device)), 6A:640, 650 [0056], (user identifier received that identifies a user associated with the device), 6A:660, [0058-0060], (if the user ID matches or is properly authenticated then the device will have access to customized content and a profile. This is "establishing a connection.") See also Fig. 7, (Insert peripheral device -> create new profile). See also Tu, [0063, 0064], (password requested and then entered by user - the examiner notes this requires a "user interface.") The examiner notes that the BRI of "ownership declaration" consistent with applicant's disclosure includes entering a password. See e.g., Applicant's specification as filed, [0027], ("If a user 110 connects a USB flash drive to a communal computing device 100, the communal computing device 100 might present a UI 118 to the user 110 through which the user 110 can identify and/or authenticate themselves. In this way, the user 100 is providing an ownership declaration...")
	Tu-Flash-Laidlaw further teaches storing data defining the user identity associated with the personal device and wherein the one or more actions are selected based, at least in part, on the user identity of the user associated with the personal device. See e.g., Tu, 6A:640, 650. See also Tu, 6A:660, [0058-0060], (if the user ID is properly authenticated then the device will have access to customized content and a profile.) These are actions initiated based on the identity.

With regard to Dependent Claim 20,
	As discussed with regard to Claim 19, Tu-Flash-Laidlaw teaches all of the limitations. Tu-Flash-Laidlaw further teaches customizing a user interface provided by the communal computing device relating to the personal device based, at least in part, on the user identity associated with the personal device. See e.g., Tu, [0020, 0060], (discussing that personalized content, formatting and preferences can be tailored to a specific user profile, which is customizing a UI based at least in part on the identity of the user.)

Allowable Subject Matter
Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not disclose in the context of the limitations from the parent claims sending a message to one of the specific user accounts listed in these claims. 

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection has been considered but is moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
Michael Pietroforte, “Never Forget Your USB-stick Again”, March 28, 2006, https://4sysops.com/archives/never-forget-your-usb-stick-again/) – Similar reference to the “Flash” reference.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW ELL/Primary Examiner, Art Unit 2145